EXHIBIT 10.131




This instrument prepared by

and should be returned to:

Charles J. Benvenuto, P.C.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn:  Eugene J. Filice, Esq.










ABOVE SPACE IS FOR RECORDING PURPOSES ONLY

FIRST MORTGAGE AND SECURITY AGREEMENT

THIS MORTGAGE, made as of the 29th day of September, 2006, between Fourth
Quarter Properties 124, LLC, a Georgia limited liability company, having an
office at 45 Ansley Drive

Newnan, Georgia 30263 (the "Mortgagor"), and IA Orlando Sand, L.L.C., a Delaware
limited liability company (the "Mortgagee"), having its principal offices at
2901 Butterfield Road, Oak Brook, Illinois  60523.

WITNESSETH, that to secure the payment when and as due and payable of an
indebtedness in the sum of Forty One Million Four Hundred Seventy Seven Thousand
Sixty Two and 84/100 Dollars ($41,477,062.84) in lawful money of the United
States to be paid with interest thereon in installments, the last of which is
due and payable on December 1, 2006 (subject to Mortgagor’s option to extend the
maturity date for one, three month extension term, in which event the maturity
date may be extended until March 30, 2007, subject to the conditions set forth
in the Note as hereafter defined), according to a certain note(s) or
obligation(s) (collectively the "Note") bearing even date herewith from
Mortgagor to Mortgagee, and any extensions and renewals thereof, in whole or in
part, and any and all other sums which may be at any time due or owing or
required to be paid as herein or in the Note or in other instruments securing
the Note provided, and to secure the performance and observance of all the
covenants, provisions and agreements herein and in the Note contained (whether
or not the Mortgagor is personally liable for such payment, performance and
observance) and in consideration of the premises and Ten Dollars ($10.00) in
hand paid by the Mortgagee to the Mortgagor, and for other good and valuable
considerations, the receipt and sufficiency of all of which are hereby
acknowledged by the Mortgagor, the Mortgagor hereby warrants, grants, sells,
conveys, mortgages, pledges and assigns to the Mortgagee and to its successors
and assigns:

All that certain lot, piece or parcel of land together with all buildings and
improvements of every kind and description, heretofore, or hereafter erected or
placed thereon, situate, lying and being in Orange County, State of Florida, as
described in Exhibit "A" attached hereto and made a part hereof (the
"Premises").

TOGETHER with all and singular the tenements, hereditaments, privileges,
easements, rights of way, strips and gores of land, licenses and appurtenances
now or hereafter thereunto belonging or in any way appertaining, and the
reversion or reversions, remainder and remainders,














rents, revenues, income, receipts, issues and profits thereof; and also all the
estate, right, title, interest, property, claim and demand whatsoever of the
Mortgagor, of, in and to the same and of, in and every part and parcel thereof.

TOGETHER with all right, title and interest of the Mortgagor, if any, in and to
common areas and access roads on adjacent properties heretofore or hereafter
granted to Mortgagor; in and to the land lying in the bed of any street, road,
alley or avenue, opened or proposed or hereafter vacated, in front of or
adjoining the Premises to the center line thereof or used to provide a means of
access to the Premises; in and to adjacent sidewalks, alleys, streets and vaults
and all underground and overhead passageways; and any and all rights and
interests of every name and nature now or hereafter owned by the Mortgagor
forming a part of and/or used in connection with the Premises and/or the
operation and convenience of the buildings and improvements located thereon; and
in and to the air space and the rights of use thereof above the Premises; and in
and to water and mineral rights.

TOGETHER with all machinery, apparatus, equipment, fittings, fixtures, building
materials, and articles of personal property of every kind and nature
whatsoever, other than consumable goods, now or hereafter located in or upon the
Premises or any part thereof and used or usable in connection with any present
or future operation of the Premises (hereinafter called "Equipment") and now
owned or hereafter acquired by the Mortgagor, including, but without limiting
the generality of the foregoing, all heating, lighting, laundry, incinerating
and power equipment, engines, pipes, pumps, tanks, motors, conduits,
switchboards, plumbing, lifting, cleaning, fire-prevention, fire-extinguishing,
refrigerating, ventilating and communications apparatus and electronic
monitoring equipment, air-cooling and air-conditioning apparatus, elevators,
escalators, shades, awnings, screens, storm doors and windows, stoves, wall
beds, refrigerators, attached cabinets, partitions, ducts and compressors, all
window and structural cleaning rigs, and all renewals, replacements or articles
in substitution therefor of any of the Equipment and all of the right, title and
interest of the Mortgagor in and to any Equipment which may be subject to any
title retention or security agreement superior in lien to the lien of this
Mortgage.  It is understood and agreed that all Equipment is appropriated to the
use of the Premises and, whether affixed or annexed or not, for the purpose of
this Mortgage shall be deemed conclusively to be conveyed hereby.  The Mortgagor
agrees to execute and deliver from time to time, such further instruments as may
be requested by the Mortgagee to confirm the lien of this Mortgage on any
Equipment.

TOGETHER with any and all awards or payments, judgments, settlements and other
compensation hereafter made including interest thereon, and the right to receive
the same, which may be made with respect to the Premises as a result of (a) the
exercise of the right of condemnation or eminent domain, or (b) the alteration
of the grade of any street, or (c) any other injury to or decrease in the value
of the Premises or to any part thereof or any building or other improvement now
or hereafter located thereon or easement or other appurtenance thereto to the
extent of all amounts which may be secured by this Mortgage at the date of
receipt by the Mortgagee of any such award or payment and of the counsel fees,
costs and disbursements incurred by the Mortgagee in connection with the
collection of such award or payment.  The Mortgagor agrees to execute and
deliver, from time to time, such further instruments as may be requested by the
Mortgagee to confirm such assignment to the Mortgagee of any such award or
payment.








2




TOGETHER with all leasehold estates, right, title and interest of Mortgagor in
any and all leases, subleases, management agreements, arrangements, concessions,
or agreements, written or oral, relating to the use and occupancy of the
Premises and improvements or any portion thereof located thereon, now or
hereafter existing or entered into including without limitation all security
deposits and all deposits and escrows for real estate taxes.

TOGETHER with all goodwill, trade names, option rights, purchase contracts,
books and records and general intangibles relating to the Premises, the
improvements thereon or the Equipment and all accounts, contract rights,
instruments, chattel paper and other rights of Mortgagor for payment of money,
for property sold or lent, for services rendered, for money lent, or for
advances or deposits made, and any other intangible property of the Mortgagor
related to the Premises or the improvements thereon or the Equipment, and all
accounts and monies held in possession of Mortgagee for the benefit of
Mortgagor.

TOGETHER with all rents, issues and profits, royalties, avails, income and all
other benefits derived or owned by Mortgagor directly or indirectly from the
Premises or improvements thereof for so long and during all such times as
Mortgagor may be entitled thereto (which are pledged primarily and on a parity
with the Premises and not secondarily).

TOGETHER with all the estate, interest, right, title, other claim or demand,
including claims or demands with respect to the proceeds of insurance in effect
with respect thereto, which Mortgagor now has or may hereinafter acquire in the
Premises.

TO HAVE AND TO HOLD the above warranted, granted, sold, conveyed, mortgaged,
pledged, assigned and described Premises and all the buildings, improvements,
appurtenances, Equipment, intangibles, properties, rights, interests, rents,
issues, profits and all other compensation hereinabove described, unto the
Mortgagee, its successors and assigns, forever, Mortgagor hereby releasing and
waiving all rights under and by virtue of the homestead provisions of the State
of Florida and all right to retain possession of the Premises after any default
in or breach of the conditions, covenants or provisions herein contained.

PROVIDED ALWAYS, and these presents are upon this express condition, that if the
Mortgagor and the heirs, executors, administrators, successors or assigns of the
Mortgagor shall well and truly pay unto the Mortgagee, its successors or
assigns, the sum of money stated in the Note, the interest thereon, and any and
all other sums secured hereby, at the time and in the manner set forth in the
Note, and shall well and truly abide by and comply with each and every covenant
and condition set forth herein or in the Note, and in any and all other
instruments evidencing or securing the Note (collectively referred to herein as
the "Other Loan Documents"), then these presents and the estate hereby granted
shall cease, determine and be void.








3




AND the Mortgagor covenants with the Mortgagee as follows:

1.

Duty of Payment

.  That the Mortgagor will duly and promptly pay each and every installment of
the principal of and interest on the Note, and all other sums hereby secured, as
the same become due, and will duly perform and observe all of the covenants,
agreements and provisions herein or in the Note or in the Other Loan Documents
provided on the part of the Mortgagor to be performed and observed.

1)

i)

Insurance and Casualty.  That the Mortgagor will keep the buildings and all
other improvements on the Premises, and the Equipment, insured for the benefit
of the Mortgagee against loss, damage or destruction by fire, flood ( if
available and required under the National Flood Act of 1986, as amended),
lightning, windstorm, hail, explosion, riot, riot attending a strike, civil
commotion, aircraft, vehicles and smoke as provided by the Standard Fire and
Extended Coverage Policy and all other risks of direct physical loss as insured
against under Special Extended Coverage Endorsement all in amounts approved from
time to time by the Mortgagee but not less than the amount of the Note or 100%
of full replacement cost, whichever is greater, together with an agreed amount
endorsement with separate values for each building and improvement, and when and
to the extent required by the Mortgagee, against any other risk insured against
by persons operating like properties in the locality of the Premises; the Policy
shall include coverage against acts of terrorism; that prior to completion of
construction of the improvements on the Premises, Mortgagor shall provide
Builder's Risk Insurance in such amounts and in the form required by Mortgagee;
that all insurance herein provided for shall be in form, content, amounts and in
companies approved by the Mortgagee with all premiums thereon paid not less than
yearly in advance with evidence of payment thereof delivered to Mortgagee on
demand; that regardless of the types or amounts of insurance required and
approved by the Mortgagee, the Mortgagor will assign and deliver to the
Mortgagee all policies of insurance which insure against any loss, damage or
destruction to the Premises and the Equipment, as collateral and further
security for the payment of the money secured by this Mortgage, with loss
payable to the Mortgagee pursuant to the Illinois Standard or other mortgagee
clause satisfactory to the Mortgagee without contribution, and notwithstanding
any acts or omissions of Mortgagor and with standard waiver of subrogation
endorsements; that not less than thirty (30) days prior to the expiration dates
of each policy required of the Mortgagor pursuant to this Article, the Mortgagor
will deliver to the Mortgagee a renewal policy or policies marked "premium paid"
or accompanied by other evidence of payment satisfactory to the Mortgagee; and
that the aforesaid insurance shall not be subject to cancellation except after
at least thirty (30) days' prior written notice to Mortgagee.  The full
replacement cost of buildings, improvements and Equipment shall be determined
from time to time at Mortgagee's request by an insurance appraiser selected by
Mortgagee and paid for by Mortgagor.  The insurance appraiser shall submit a
written report of his appraisal and if said report shows that the buildings,
improvements and Equipment are not insured as herein required, Mortgagor shall
promptly obtain such additional insurance as is required.  No policy of
insurance required hereunder shall contain deductible provisions which have not
been approved by Mortgagee.  In addition to the insurance coverage hereinabove
required, Mortgagor shall maintain loss of rent insurance in an amount equal to
not less than 100% of the annual gross rental of the Premises based on 100%
occupancy.  Mortgagor shall not carry separate insurance concurrent in kind or
form and contributing in the event of loss, with any insurance required hereby.
 Mortgagor shall also obtain and maintain for itself, its beneficiaries and
Mortgagee, broad form comprehensive general liability insurance, property








4




damage insurance and workmen's compensation insurance, in each case, in form,
and content and amount satisfactory to Mortgagee.  Mortgagor shall also obtain
and maintain such other insurance with respect to the Premises and the
buildings, improvements and Equipment thereon in such amounts and against such
insurable hazards as Mortgagee from time to time may require, including, without
limitation, builder's risk insurance, sinkhole, boiler and machinery insurance,
and insurance against flood risk.  Mortgagor shall furnish to Mortgagee, upon
request, a certificate signed by an authorized individual containing a detailed
list of the insurance policies then outstanding and in force on the Premises.
 In the event of a foreclosure of this Mortgage the purchaser of the Premises
shall succeed to all the rights of the Mortgagor, including any right to
unearned premiums, in and to all policies of insurance assigned and delivered to
the Mortgagee pursuant to the provisions of this Article and Mortgagor hereby
irrevocably constitutes and appoints Mortgagee as the true and lawful
attorney-in-fact of Mortgagor with full power of substitution for Mortgagor and
in its name, place and stead to so assign each policy and all such rights.  If
the Mortgagor defaults in so insuring the Premises or in so assigning and
delivering the policies, the Mortgagee may, at the option of the Mortgagee,
obtain such insurance to protect Mortgagee's interest in the Premises using such
carriers and agencies as Mortgagee shall elect from year to year and pay the
premiums therefor, and Mortgagor will reimburse the Mortgagee for any premiums
so paid, with the interest at the Default Rate stated in Article 5 hereof from
the time of payment, within thirty (30) days after the date Mortgagee gives
Mortgagor notice of the placement of such insurance, and the same shall be
secured by this Mortgage.  The insurance purchased by Mortgagee may, but need
not, protect Mortgagor's interests.  The coverage that Mortgagee purchases may
not pay any claim that Mortgagor makes or any claim that is made against
Mortgagor in connection with the Premises.  Mortgagor may later cancel any
insurance purchased by Mortgagee, but only after providing Mortgagee with
evidence that Mortgagor has obtained insurance as required by this Mortgage.  If
Mortgagee purchases insurance for the Premises, Mortgagor will be responsible
for the costs of that insurance, including interest at the Default Rate and any
other charges Mortgagee may impose in connection with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance.  The cost of the insurance shall be additional indebtedness evidenced
by the Note and secured by this Mortgage.  Mortgagor acknowledges that the cost
of the insurance obtained by Mortgagee may be more than the cost of such
insurance Mortgagor may be able to obtain on its own.

B.

Repair of Damage.  If any building or improvement on the Premises or any of the
Equipment shall be destroyed or damaged in whole or in part, by fire or other
casualty (including any casualty for which insurance was not obtained or
obtainable) of any kind or nature, ordinary or extraordinary, foreseen or
unforeseen, Mortgagor shall give to Mortgagee immediate notice thereof.
 Mortgagor, at its own cost and expense, whether or not such damage or
destruction shall have been insured, and whether or not insurance proceeds, if
any, shall be sufficient for the purpose, shall promptly repair, alter, restore,
replace and rebuild the same, at least to the extent of the value and as nearly
as possible to the character of the building or improvement or Equipment
existing immediately prior to such occurrence, provided, however, Mortgagor
shall not be required to rebuild or repair any damaged portion of the Premises
if Mortgagee received the insurance proceeds relating to such damaged portion
and did not permit Mortgagor to use such proceeds for rebuilding.  Mortgagee
shall in no event be called upon to repair, alter, replace, restore or rebuild
such Premises or Equipment, or any portion thereof, nor to pay any of the costs
or expenses thereof.  Mortgagee is authorized to settle and adjust any claim
under such insurance policies which insure against such risk; provided, however,
so long








5




as Mortgagor is not in default of this Mortgage, Mortgagor may settle and adjust
any claim under such policies in an amount equal to or less than $25,000.00, and
apply the proceeds thereof to the repair, restoration or rebuilding of the
damaged building or improvement or Equipment.  In all events, Mortgagee is
authorized to collect and receipt for any such insurance monies, and such
insurance proceeds, at the option of the Mortgagee, may be:  (i) applied in
reduction of the indebtedness secured hereby, whether due or not, and in the
order determined by Mortgagee; or (ii) held by Mortgagee and applied to pay for
the cost of repair, rebuilding or restoration of the buildings and other
improvements or Equipment on the Premises.  In the event, in Mortgagee's sole
and absolute discretion, the proceeds are to be made available to Mortgagor for
the cost of repair, Mortgagee shall be entitled to reimburse itself to the
extent of the reasonably necessary and proper expenses paid or incurred by
Mortgagee in the collection and administration of such monies, including
attorney's fees.  (Any funds received by Mortgagee from insurance provided by
Mortgagor less any funds Mortgagee is entitled to reimburse itself shall be
defined herein as "Net Insurance Proceeds").  If, in Mortgagee's sole and
absolute discretion, the Net Insurance Proceeds are to be made available to the
Mortgagor for the cost of repair, rebuilding, and restoration, any surplus which
may remain out of the Net Insurance Proceeds after payment of such cost of
repair, rebuilding and restoration and the reasonable charges of the escrowee by
disbursing such funds, if applicable, shall, at the option of the Mortgagee, be
applied on account of the indebtedness hereby secured, whether due or not, and
in the order determined by Mortgagee or paid to any party entitled thereto as
the same appear on the records of the Mortgagee.  In the event the Net Insurance
Proceeds are to be made available to Mortgagor for the cost of repair, such
proceeds shall be disbursed to Mortgagor pursuant to such terms and conditions
as Mortgagee may in its sole discretion require.  In the event Mortgagee elects
to apply the Net Insurance Proceeds to the payment of the indebtedness secured
by this Mortgage and such Net Insurance Proceeds do not discharge the payment of
the indebtedness secured by this Mortgage in full, then at Mortgagee's option
the entire amount of the indebtedness secured by this Mortgage shall become
immediately due and payable.  If while any insurance proceeds or condemnation
awards are held by or for Mortgagee to reimburse Mortgagor or any lessee for the
costs of repair, rebuilding or restoration of building(s) or other improvements
on the Premises, Mortgagee shall be or become entitled to accelerate the
maturity of the indebtedness, then and in such event, Mortgagee shall be
entitled to apply all such insurance proceeds and condemnation awards then held
by or for it in reduction of the indebtedness secured hereby.

3.

No Removal

.  That no building, improvement or any of the Equipment of material value now
or hereafter covered by the lien of this Mortgage shall be removed, demolished
or materially altered or enlarged, nor shall any new building or improvement be
constructed without prior written notice to the Mortgagee, except that the
Mortgagor shall have the right, without such notice, to remove and dispose of,
free from the lien of this Mortgage, such Equipment as from time to time may
become worn out or obsolete, provided that either (a) simultaneously with or
prior to such removal any such Equipment shall be replaced with other Equipment
of a value at least equal to that of the replaced Equipment and free from any
title retention or security agreement or other encumbrance, and by such removal
and replacement the Mortgagor shall be deemed to have subjected such equipment
to the lien of this Mortgage, or (b) any net cash proceeds received from such
disposition shall be paid over promptly to the Mortgagee to be applied to the
last installments due on the indebtedness secured without any charge for
prepayment.








6




4.

Acceleration

.  That the entire principal sum together with all accrued and unpaid interest
thereon and any additional sums which this Mortgage secures shall become
immediately due and payable at the option of the Mortgagee (a) if default be
made in the due and punctual payment of the Note, or any installment due in
accordance with the terms thereof, either of principal or interest or in the
payment of any other sum required to be paid by Mortgagor or the maker of the
Note as set forth in the Note or pursuant to the terms of any other loan
document executed in connection with this Mortgage or the indebtedness secured
hereby, and any such default continues after the expiration of any applicable
grace or cure period; or (b) after default in the payment of any tax, water rate
or assessment for five (5) days after notice and demand; or (c) after default
either in assigning and delivering the policies of insurance herein described or
referred to, or in reimbursing the Mortgagee for premiums paid on such
insurance, as herein provided; or (d) after default upon request in furnishing a
statement of the amount due on this Mortgage and whether any offsets or defenses
exist against the Mortgage debt, as hereinafter provided; or (e) after default
in the payment of any installment which may be then due or delinquent of any
assessment for local improvement which may now or hereafter affect the Premises
for five (5) days after notice and demand; or (f) upon the actual or threatened
waste, removal or demolition of, or material alteration to or enlargement of,
any part of the Premises, buildings, improvements or Equipment thereon, or
construction of any new buildings or improvements thereon, except as permitted
by Article 3; or (g) upon default in keeping in force the insurance required
herein; or (h) upon assignment by the Mortgagor of the whole or any part of the
rents, income or profits arising from the Premises without the written consent
of the Mortgagee; or (i) failure to remove any Federal or state tax lien on the
Premises within thirty (30) days after notice and demand; or (j) after default
in the observance or performance of any other covenants or agreements of the
Mortgagor hereunder not providing for immediate acceleration, for thirty (30)
days after notice and demand from Mortgagee; or (k) upon the election by the
Mortgagee to accelerate the maturity of said principal sum pursuant to the
provisions of the Note or of any other instrument which may be held by the
Mortgagee as additional security for the Note; or (l) if Mortgagor is not paying
its debts as such debts become due, becomes insolvent, files or has filed
against it a petition under any chapter of the U.S. Bankruptcy Code, 11 U.S.C.
Section 101 et seq. or any similar petition under any insolvency law of any
jurisdiction ( and in the case of a petition filed against it, such petition is
not dismissed within 30 days), promises any dissolution, liquidation,
composition, financial reorganization or recapitalization with creditors, makes
an assignment or trust mortgage for the benefit of creditors or if a receiver,
trustee, custodian or similar agent is appointed or takes possession with
respect to the Premises; or (m) if any default shall occur under any other
mortgage encumbering the Premises or if any foreclosure of any mortgage or any
lien of any kind on the Premises or any part thereof should be commenced; or
(n) any levy or sale upon execution or other proceedings of any nature shall
occur whereby the Mortgagor shall be deprived of its title or right of
possession to the Premises or the Equipment or any part thereof.

5.

Mortgagee's Right to Cure Mortgagor's Defaults

.  Mortgagor covenants and agrees that Mortgagee shall have the right, but not
the obligation, at any time, and from time to time, to cure any then existing
default by the Mortgagor of any of Mortgagor's covenants, agreements and
provisions herein to be performed and observed.  In the event of any default in
the performance of any of the Mortgagor's covenants, agreements or provisions
herein, the Mortgagee may, at the option of the Mortgagee, perform the same, and
all cost thereof, with interest at the Default Rate defined in the Note
("Default Rate"), shall be so much additional








7




indebtedness secured hereby and shall become immediately due and payable from
the Mortgagor to the Mortgagee without notice and shall be paid to Mortgagee on
demand.

6.

Payment of Impositions

.  That Mortgagor will pay all taxes, assessments, water rates, sewer rents,
gas, electric and all other charges ordinary and extraordinary of every kind and
nature whatsoever and any prior liens now or hereafter assessed or liens on or
levied against the Premises or Equipment or any part of either thereof, when the
same are due and payable; that in the event of Mortgagor's default in the
payment thereof when the same shall be due and payable, it shall be lawful for
the Mortgagee, without notice or demand to the Mortgagor, to pay the same or any
of them but Mortgagee shall have no obligation to pay such amounts; and the
moneys paid by the Mortgagee in discharge of taxes, assessments, water rates,
sewer rents, gas, electric and other charges and prior liens shall be a lien on
the Premises added to the amount of said Note and secured by this Mortgage,
payable on demand, with interest at the Default Rate; and that upon request of
the Mortgagee, the Mortgagor will exhibit to the Mortgagee receipts for the
payment of all items specified in this Article prior to the date when the same
shall become delinquent.

7.

Appointment of Mortgagee in Possession or Receiver

.  That upon or at any time after the filing of a complaint to foreclose this
Mortgage, Mortgagee shall have the right to be appointed by the court as
mortgagee in possession, or to have a receiver appointed, to take possession of
the Premises; that either such appointment may be made either before or after
sale, without notice and without regard to the solvency or insolvency of the
Mortgagor at the time of application for mortgagee in possession or receiver and
without regard to the then value of the Premises, even if the apparent value of
the Premises exceeds the indebtedness secured hereby by a substantial amount, or
whether the Premises shall be then occupied as a homestead or not; that
Mortgagee as mortgagee in possession, or the receiver, shall have power to
collect the rents, revenues, income, receipts, issues and profits of the
Premises during the pendency of such foreclosure suit through the date of a
confirmed sale of the Premises, and shall have all other powers which are
granted by law or which may be necessary or are usual in such cases for the
protection, possession, control, management and operation of the Premises; and
that Mortgagee as mortgagee in possession, or the receiver, out of such rents,
revenues, income, receipts, issues and profits, may pay, in any such order as
determined by Mortgagee or such receiver, costs incurred in the management and
operation of the Premises, prior and subordinate liens, if any, taxes,
assessments, and insurance, and may pay all or any part of the indebtedness
secured hereby or by any deficiency decree.  The Mortgagee, as mortgagee in
possession, or the receiver, may serve in such capacities without bond if
permitted by law and by Mortgagee.

8.

Certification of Mortgage Balance

.  That the Mortgagor, within five (5) days after the request of Mortgagee,
shall furnish to the Mortgagee or to any proposed assignee of this Mortgage, a
written and duly acknowledged estoppel certificate in form and substance
satisfactory to Mortgagee, including without limitation a statement and
acknowledgment of the amount due and owing under the Note and under this
Mortgage, whether any event has occurred which, with the passage of time or the
giving of notice, or both, would constitute an event of default hereunder or
under any other loan documents, and whether any alleged offsets or defenses
exist against the indebtedness secured hereby or against this Mortgage.








8




9.

Mortgagor's Representation of Title

.  That the Mortgagor represents and warrants to Mortgagee and any purchaser at
any foreclosure sale that the Mortgagor has good title to the Premises, and
buildings and improvements thereon, and good title to the Equipment and has the
right to mortgage the same and that the Mortgagor shall and will make, execute,
acknowledge and deliver in due form of law, all such further or other deeds or
assurances as may at any time hereafter be reasonably desired or required for
more fully and effectually conveying the Premises, buildings and improvements
thereon, and the Equipment by this Mortgage described, and hereby granted or
intended so to be, unto the Mortgagee, for the purpose aforesaid, and will
warrant and defend the said granted Premises, buildings and improvements
thereon, and Equipment unto all and every person or persons, corporation or
corporations, deriving any estate, right, title or interest therein, under this
Mortgage.

10.

Filing Fees

.  That Mortgagor will pay all filing, registration, recording and search and
information fees, and all expenses incident to the execution and acknowledgment
of this Mortgage and all other documents securing the indebtedness secured
hereby and all federal, state, county and municipal taxes, other taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution, delivery, filing, recording or registration of the indebtedness
secured hereby, this Mortgage and all other documents securing the indebtedness
secured hereby and all assignments thereof.  Mortgagor shall pay all Florida
documentary stamp tax and intangible tax now or hereafter applicable to this
Mortgage and the Note.

11.

Imposition of Mortgage Taxes

.  That in the event of the passage after the date of this Mortgage of any law
of any legislative authority having jurisdiction over the Premises, deducting
from the value of real property for the purposes of taxation any lien thereon or
changing in any way the laws for the taxation of mortgages or debts secured by
mortgages for state or local purposes or the manner of the collection of any
such taxes, and imposing a tax, either directly or indirectly, on this Mortgage
or the Note, the holder of this Mortgage and of the debt which it secures shall
have the right to declare the principal sum and the interest due on a date to be
specified by not less than thirty (30) days' written notice to be given to the
Mortgagor by the Mortgagee, provided, however, that such election shall be
ineffective if the Mortgagor is permitted by law to pay the whole of such tax in
addition to all other payments required hereunder and if, prior to such
specified date, does pay such tax and agrees to pay any such tax when thereafter
levied or assessed, and such agreement shall constitute a modification of this
Mortgage.   If, by the laws of the United States of America, or of any state
having jurisdiction over the Mortgagor, any tax is due or becomes due in respect
of the issuance of the Note or this Mortgage or any related agreements or
documents, the Mortgagor shall pay such tax in the manner required by such law.

12.

Mortgagee's Right to Recover Expenses

.  That if the Mortgagee shall incur or expend any sums, including attorney's
fees and disbursements, whether in connection with any action or proceeding or
not, to sustain the lien of this Mortgage or its priority, or to protect or
enforce any of its rights hereunder, or to recover any indebtedness hereby
secured, or for any title examination or title insurance policy relating to the
title to the Premises, all such sums shall on notice and demand be paid by the
Mortgagor, together with the interest thereon at the Default Rate and shall be a
lien on the Premises, prior to any right or title to, interest in, or claim
upon, the Premises subordinate to the lien of this Mortgage, and shall be deemed
to be secured by this Mortgage and evidenced by the Note; and that in any action
or proceeding to foreclose this








9




Mortgage, or to recover or collect the debt secured thereby, the provisions of
law respecting the recovery of costs, disbursement and allowances shall prevail
unaffected by this covenant.  The Mortgagee, in making any payment (a) relating
to taxes and assessments, may do so according to any bill, statement or
estimate, without inquiry into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof; (b) for the purchase, discharge,
compromise or settlement of any other prior lien, may do so without inquiry as
to the validity or amount of any claim for lien which may be asserted; or (c) in
connection with the completion of construction, furnishing or equipping of the
buildings, improvements on the Premises or the rental, operation or management
of the Premises or the buildings and improvements thereon or the payment of
operating costs and expenses thereof, Mortgagee may do so in such amounts and to
such persons as Mortgagee may deem appropriate and may enter into such contracts
therefor as Mortgagee may deem appropriate or may perform the same itself.

13.

Mortgagor to Maintain Premises

.  That the Mortgagor will maintain the Premises and the buildings and other
improvements thereon and the Equipment in good condition and repair, will not
commit nor suffer any waste on or to the Premises, will comply with, or cause to
be complied with, all statutes, ordinances and requirements of any governmental
authority relating to the Premises; that Mortgagor shall observe and comply with
all conditions and requirements necessary to maintain in force the insurance
required herein and to preserve and extend any and all rights, licenses, permits
(including, but not limited to, zoning variances, special exceptions, and
non-conforming uses) privileges, franchises, and concessions which are
applicable to the Premises or which have been granted to or contracted for by
Mortgagor in connection with any existing or presently contemplated use of the
Premises and that in the event that any building or other improvement on the
Premises must be altered or removed to enable Mortgagor to comply with the
foregoing provisions of this Article, Mortgagor shall not commence any such
material alterations or removals without Mortgagee's prior approval of the need
therefor and the plans and specifications pertaining thereto and after such
approval, Mortgagor at its sole cost and expense, shall effect the alterations
or removal so required and approved by Mortgagee; that Mortgagor shall not, by
act or omission, permit any building or other improvement on land not subject to
the lien of this Mortgage to rely on the Premises or any part thereof or any
interest therein to fulfill any governmental or municipal requirement, and
Mortgagor hereby assigns to Mortgagee any and all rights to give consent for all
or any portion of the Premises or any interest therein to be so used and
similarly, no building or other improvement on the Premises shall rely on any
land not subject to the lien of this Mortgage or any interest therein to fulfill
any governmental or municipal requirement; nor shall Mortgagor, by act or
omission, impair the integrity of the Premises as zoning lots separate and apart
from all other land and any such act or omission by Mortgagor shall be void;
that Mortgagor will promptly repair, restore, replace, or rebuild as nearly as
possible to the value, condition and character immediately prior to such damage
or destruction any material part of the Premises, the buildings and improvements
thereon and the Equipment now or hereafter subject to the lien of this Mortgage
which may be damaged or destroyed by any casualty whatsoever or which may be
affected by any proceeding of the character referred to in Article 14 and which
have any material value; that the Mortgagor will complete and pay for, within a
reasonable time, any structure at any time in the process of construction on the
Premises; and that the Mortgagor will not initiate, join in, or consent to any
change in any private restrictive covenant, zoning ordinance, or other public or
private restrictions, limiting or affecting the uses which may be made of the
Premises or any part thereof or the buildings or improvements thereon; that the
Mortgagor will maintain,








10




clean, repair, police and adequately light parking areas within the Premises,
together with any sidewalks, aisles, streets, driveways and sidewalk cuts and
paved areas for ingress, egress and right-of-way to and from the adjacent public
thoroughfares necessary or desirable for the use thereof; and Mortgagor will
reserve and use all such parking areas solely and exclusively for the purpose of
providing ingress, egress and parking facilities for automobiles and other
passenger vehicles of Mortgagor or tenants or invitees of tenants of the
Premises; and Mortgagor will not reduce, build upon, obstruct, redesignate or
relocate any such parking areas, sidewalks, aisles, streets, driveways, sidewalk
cuts or paved areas or right-of-way or lease or grant any rights to use the same
to any other person except tenants and invitees of tenants of the Premises
without the prior written consent of Mortgagee.

14.

Condemnation

.  That notwithstanding any taking by condemnation or eminent domain, alteration
of the grade of any street or other injury to or decrease in value of the
Premises including any easement therein, or appurtenance thereto or severance of
any part thereof, or any buildings or other improvements thereon by any public
or quasi-public authority or corporation, the interest required by the Note
shall be calculated on the entire principal sum secured until any such award or
payment shall have been actually received by the Mortgagee and any reduction in
the principal sum resulting from the application by the Mortgagee of such award
or payment as hereinafter set forth shall be deemed to take effect only on the
date of such receipt; that such award or payment may, at the option of the
Mortgagee, be retained and applied by the Mortgagee toward payment of the monies
secured by this Mortgage then most remotely to be paid, or be paid over wholly
or in part to the Mortgagor or an escrowee of Mortgagee's choice for the purpose
of altering, restoring or rebuilding any part of the Premises which may have
been altered, damaged or destroyed as a result of any such taking, alteration of
grade, or other injury to the Premises, or for any other purpose or object
satisfactory to the Mortgagee, but the Mortgagee shall not be obligated to see
to the application of any amount paid over to the Mortgagor; and that if prior
to the receipt by the Mortgagee of such award or payment the Premises or any
part thereof shall have been sold on foreclosure of this Mortgage, the Mortgagee
shall have the right to receive said award or payment to the extent of any
deficiency found to be due upon such sale, with legal interest thereon, whether
or not a deficiency judgment on this Mortgage shall have been sought or
recovered or denied, and of the reasonable counsel fees, costs and disbursements
incurred by the Mortgagee in connection with the collection of such award or
payment.  Any and all awards or payment heretofore or hereafter made or to be
made to Mortgagor and all subsequent owners of the Premises in connection with
the foregoing are hereby assigned to Mortgagee by Mortgagor and Mortgagor hereby
irrevocably constitutes and appoints Mortgagee as the true and lawful attorney
in fact of Mortgagor with full power of substitution for Mortgagor and in its
name, place and stead to collect and receive the proceeds of any such award
granted by virtue of any such taking and to give proper receipts and
acquittances therefor.  Mortgagee shall have the right to intervene and
participate in any proceeding for and in connection with any taking referred to
in this Article; provided, however, that if such intervention shall not be
permissible or permitted by the court, Mortgagor, at its expense, shall consult
with Mortgagee, its attorney and experts and shall make all reasonable efforts
to cooperate with them in any defense of such proceedings.  Mortgagor shall not
enter into any agreement for the taking of the Premises, or any part thereof, or
for alteration of the grade of any street or other injury to or decrease in
value of the Premises with any person or persons authorized to acquire the same
by condemnation or eminent domain, unless Mortgagee shall have first consented
thereto in writing.








11




15.

Copies of Leases and Facilities for Mortgagee's Inspection

.  That on demand the Mortgagor will furnish to the Mortgagee executed
counterparts of any and all leases of the Premises or any part thereof and the
buildings and improvements thereon and provide Mortgagee with convenient
facilities for the audit and verification of any statements required to be
furnished by Mortgagor hereunder.

16.

Mortgagee's Right to Inspect

.  That the Mortgagee and any persons authorized by the Mortgagee shall have the
right to enter and inspect the Premises at all reasonable times; and that if, at
any time after default by the Mortgagor in the performance of any of the terms,
covenants or provisions of this Mortgage, the Note or the Other Loan Documents,
the management or maintenance of the Premises shall be determined by the
Mortgagee to be unsatisfactory, the Mortgagor shall employ, for the duration of
such default, as managing agent of the Premises, any person or entity from time
to time designated by the Mortgagee.  Mortgagee reserves the right to charge
Mortgagor a fee of $200.00, plus expenses, for each inspection by Mortgagee or
its agent to confirm correction by Mortgagor of unsatisfactory conditions
pertaining to Premises maintenance, management, state of repair and governmental
compliance.

17.

Lease Approval Rights

.  Mortgagor shall have the right during the term of the Loan to enter into
leases and other rental arrangements with respect to the Premises in the
ordinary course of its business, provided that Mortgage shall provide notice to
Mortgagee promptly after entering into any such agreement.

18.

Mortgagee's Right to Enforce Remedies and Take Possession

.  That the Mortgagee shall have the right from time to time to enforce any
legal or equitable remedy against the Mortgagor and to sue for any sums whether
interest, damages for failure to pay principal or any installment thereof,
taxes, installments of principal, or any other sums required to be paid under
the terms of this Mortgage, the Note, or any other instruments securing the
Note, as the same become due, without regard to whether or not the principal sum
secured or any other sums secured by the Note and Mortgage and other instruments
shall be due and without prejudice to the right of the Mortgagee thereafter to
enforce any remedy against the Mortgagor including an action of foreclosure, or
any other action, for a default or defaults by the Mortgagor existing at the
time such earlier action was commenced.  Mortgagee shall be entitled to recover
judgment against Mortgagor, any guarantor, surety or other person or entity
liable for all or any portion of the indebtedness hereby secured either before
or after or during the pendency of any proceedings for the enforcement of the
terms, covenants and provisions of this Mortgage; and the right of Mortgagee to
recover such judgment shall not be affected by any entry or sale hereunder or
the exercise of any other right, power or remedy for the enforcement of the
provisions of this Mortgage or the foreclosure of the lien hereof; and in the
event of a sale of the Premises or any portion thereof and of the application of
the proceeds of sale to the payment of the indebtedness hereby secured,
Mortgagee shall be entitled to enforce payment of, and to receive all amounts
then remaining due and unpaid upon, the Note, and to enforce payment of all
other charges, payments and costs due under this Mortgage.  In the event of
proceedings against Mortgagor in insolvency or bankruptcy or any proceedings for
Mortgagor's arrangement or reorganization or involving the liquidation of its
assets, Mortgagee shall be entitled to prove the whole amount of principal and
interest due upon the Note to the full amount thereof, and all other payments,
charges and costs due under this Mortgage without deducting therefrom any
proceeds obtained from the sale of the whole or any part of the Premises;
provided, however, that in no case shall








12




Mortgagee receive a greater amount then such principal and interest and such
other payments, charges and costs from the aggregate amount of the proceeds of
the sale of the Premises and the distribution from the estate of Mortgagor.  In
any case in which under the provisions of this Mortgage, Mortgagee has a right
to institute foreclosure proceedings, whether before or after the whole
principal sum secured hereby is declared to be immediately due as aforesaid, or
whether before or after the institution of legal proceedings to foreclose the
lien hereof or before or after sale thereunder, forthwith, upon demand of
Mortgagee, Mortgagor shall surrender to Mortgagee and Mortgagee shall be
entitled to take actual possession of the Premises or any part thereof
personally, or by its agents or attorneys and Mortgagee in its discretion may,
with or without force and with or without process of law, enter upon and take
and maintain possession of all or any part of the Premises, together with all
documents, books, records, papers and accounts of Mortgagor, or then owner of
the Premises including, without limitation, accounts holding tenant security
deposits, relating thereto, and may exclude Mortgagor, its agents or servants,
wholly therefrom and may as attorney in fact (and Mortgagor hereby so appoints
Mortgagee with full power of substitution for Mortgagor and in its name, place
and stead) or agent of Mortgagor, or in its own name as Mortgagee and under the
powers herein granted, hold, operate, manage and control the Premises and
conduct the business, if any, thereof, either personally or by its agents,
contractors or nominees and with full power to use such measures, legal or
equitable, as in its discretion or in the discretion of its successors or
assigns may be deemed proper or necessary to enforce the payment or security of
the avails, rents, issues and profits of the Premises, including actions for the
recovery of rent, actions in forcible detainer and actions in distress for rent,
with full power and authority to exercise each and every of the rights,
privileges and powers herein granted at any and all times hereafter, without
notice to Mortgagor, and with full power:  (i) to cancel or terminate any lease
or sublease for any cause or on any ground which would entitle Mortgagor to
cancel the same; (ii) to elect to disaffirm (except Mortgagee may not disaffirm
any lease it specifically approved) any lease or sublease made subsequent to
this Mortgage or subordinated to the lien hereof; (iii) to make all necessary or
proper repairs, decorating, renewals, replacements, alterations, additions,
betterments and improvements to the Premises, including completion of
construction in progress, as to it may deem judicious; (iv) to insure and
reinsure the same and all risks incidental to Mortgagee's possession, operation
and management thereof; (v) to employ watchmen to protect the Premises; (vi) to
continue any and all outstanding contracts for the erection and completion of
improvements to the Premises; (vii) to make and enter into any contracts and
obligations wherever necessary in its own name, and to pay and discharge all
debts, obligations and liabilities incurred thereby, all at the expense of
Mortgagor; (viii) to receive all avails, rents, issues, profits and proceeds
therefrom and to perform such other acts in connection with the management and
operation of the Premises as Mortgagee, in its discretion, may deem proper;
(ix) intentionally deleted; and (x) to extend or modify any then existing leases
and make new leases, which extensions, modifications and new leases may provide
for terms to expire, or for options to lessees to extend or renew terms to
expire, beyond the maturity date of the indebtedness hereunder and beyond the
date of the issuance of a deed or deeds to a purchaser or purchasers at a
foreclosure sale, it being understood and agreed that any such leases, and the
options or other such provisions to be contained therein, shall be binding upon
Mortgagor and all persons whose interests in the Premises are subject to the
lien hereof and upon the purchaser or purchasers at any foreclosure sale,
notwithstanding any redemption from sale, discharge of the Mortgage
indebtedness, satisfaction of any foreclosure decree or issuance of any
certificate of sale or deed to any purchaser.  Mortgagee shall not be obligated
to perform








13




or discharge, nor does it hereby undertake to perform or discharge, any
obligation, duty or liability under any leases, and Mortgagor shall and does
hereby agree to defend, indemnify and hold Mortgagee harmless of and from any
and all liability, loss or damage which it may or might incur under said leases
or under or by reason of the assignment thereof and of and from any and all
claims and demands whatsoever which may be asserted against it by reason of any
alleged obligations or undertakings on its part to perform or discharge any of
the terms, covenants or agreements contained in said leases.  Should Mortgagee
incur any such liability, loss or damage, under said leases or under or by
reason of the assignment thereof, or in the defense of any claims or demands,
the amount thereof, including costs, expenses and attorneys' fees, shall be
secured hereby, and Mortgagor shall reimburse Mortgagee therefor immediately
upon written demand.  Mortgagee, in the exercise of the rights and powers herein
conferred upon it, shall have full power to use and apply the avails, rents,
issues and profits of the Premises to the payment of or on account of the
following, in such order as Mortgagee may determine:  (a) to the payment of the
operating expenses of the Premises including cost of management and leasing
thereof (which shall include reasonable compensation to Mortgagee and its agent
or agents, if management be delegated to an agent or agents, and shall also
include lease commissions and other compensation and expenses of seeking and
procuring tenants and entering into leases), established claims for damages, if
any, and premiums on insurance hereinabove authorized; (b) to the payment of
taxes and special assessments now due or which may hereafter become due on the
Premises; (c) to the payment of all repairs, decorating, renewals, replacements,
alterations, additions, betterments, and improvements of the Premises, and of
placing said property in such condition as will, in the judgment of Mortgagee,
make it readily rentable; and (d) to the payment of any indebtedness secured
hereby or any deficiency which may result from any foreclosure sale.

19.

Recognition of Payments and Tender of Payment After Acceleration

.  That any payment made in accordance with the terms of this Mortgage by any
person at any time liable for the payment of the whole or any part of the sums
now or hereafter secured by this Mortgage, or by any subsequent owner of the
Premises, or by any other person whose interest in the Premises might be
prejudiced in the event of a failure to make such payment, or by any
stockholder, officer or director of a corporation, or by any partner of a
partnership, or by any member of a limited liability company which at any time
may be liable for such payment or may own or have such an interest in the
Premises, shall be deemed, as between the Mortgagee and all persons who at any
time may be liable as aforesaid or may own the Premises, to have been made on
behalf of all such persons.  Upon default by Mortgagor and following the
acceleration of maturity as aforesaid, a tender of payment of the amount
necessary to satisfy the entire indebtedness secured hereby made at any time
prior to foreclosure sale by Mortgagor, its successors or assigns shall
constitute an evasion of any prohibition against prepayment, the absence of the
right of prepayment, or the premium required in connection therewith, whichever
the case may be at the time, and any tender of payment in full following default
shall be deemed to be a voluntary prepayment hereunder and such voluntary
prepayment to the extent permitted by law, will therefore include any prepayment
premium set forth in the Note and will, to the extent permitted by law, include
a premium of five percent (5%) of the principal sum, if tender is made during
the period, including the entire term of the Note if prepayment in full is
prohibited during the entire term of the Note, in which prepayment in full is
prohibited.  In case, after legal proceedings are instituted to foreclose the
lien of this Mortgage, tender is made of the entire indebtedness due hereunder,
Mortgagee shall be entitled to reimbursement for expenses incurred in connection








14




with such legal proceedings, including such expenditures as are enumerated in
this Mortgage, or as otherwise permitted to be added to the indebtedness secured
hereby under applicable law, and such expenses shall be so much additional
indebtedness secured by this Mortgage, and no such suit or proceedings shall be
dismissed or otherwise disposed of until such fees, expenses and charges shall
have been paid in full.

20.

No Waiver of Strict Performance

.  That any failure by the Mortgagee to insist upon the strict performance by
the Mortgagor of any of the terms, covenants and provisions hereof shall not be
deemed to be a waiver of any of the terms, covenants and provisions hereof, and
the Mortgagee, notwithstanding any such failure, shall have the right thereafter
to insist upon the strict performance by the Mortgagor of any and all of the
terms, covenants and provisions of this Mortgage to be performed by the
Mortgagor; that neither the Mortgagor nor any other person now or hereafter
obligated for the payment of the whole or any part of the sums now or hereafter
secured by this Mortgage shall be relieved of such obligation by reason of the
failure of the Mortgagee to comply with any request of the Mortgagor or of any
other person so obligated to take action to foreclose this Mortgage or otherwise
enforce any of the terms, covenants and provisions of this Mortgage or of any
obligations secured by this Mortgage, or by reason of the release, regardless of
consideration, of the whole or any part of the security held for the
indebtedness secured by this Mortgage, or by reason of any agreement or
stipulation between any subsequent owner or owners of the Premises and the
Mortgagee extending the time of payment or modifying the terms of the Note or
Mortgage without first having obtained the consent of the Mortgagor or such
other person, and in the latter event, the Mortgagor and all such other persons
shall continue to be liable for and shall continue to make such payments
according to the terms of any such agreement of extension or modification unless
expressly released and discharged in writing by the Mortgagee; that regardless
of consideration, and without the necessity for any notice to or consent by the
holder of any subordinate lien on the Premises, the Mortgagee may release the
obligation of anyone at any time liable for any of the indebtedness secured by
this Mortgage or any part of the security held for the indebtedness and may
extend the time of payment or otherwise modify the terms of the Note, this
Mortgage, or any other instrument securing the Note, without, as to the security
or the remainder thereof, in anyway impairing or affecting the lien of this
Mortgage or the priority of such lien, as security for the payment of the
indebtedness hereby secured as it may be so extended or modified, over any
subordinate lien, including without limitation, the right of Mortgagee to amend,
modify and supplement the terms of the Note, this Mortgage, or any other
instrument securing the Note, and to vary the rate of interest and the method of
computing the same, and to impose additional fees and other charges, and to
extend the maturity of the indebtedness hereby secured, in each and every case
without obtaining the consent of the holder of any subordinate lien and without
the lien of this Mortgage losing its priority over the rights of any subordinate
lien; that the holder of any subordinate lien shall have no right to terminate
any lease affecting the Premises whether or not such lease be subordinate to
this Mortgage; that the Mortgagee may resort for the payment of the indebtedness
secured hereby to any other security therefor held by the Mortgagee in such
order and manner as the Mortgagee may elect; that acceptance by Mortgagee of any
payment which is less than payment in full of all amounts due and payable at the
time of such payment shall not constitute a waiver of Mortgagee's right to
exercise its option to declare the whole of the principal sum then remaining
unpaid, together with all accrued and unpaid interest thereon, and all other
sums due hereunder, immediately due and payable without notice, or the waiver of
any other rights of the Mortgagee at that time or any subsequent time, nor
nullify any prior








15




exercise of such option or such rights of Mortgagee without its written consent
except and to the extent otherwise provided by law.  Nothing in this Article
contained shall be construed as waiving any provision of this Mortgage which
provides, among other things, that it shall be an event of default if the
Premises, buildings or improvements thereon, or any part thereof or interest
therein, is conveyed, sold, transferred, leased, or encumbered except as may be
expressly permitted hereunder; nor shall Mortgagee's receipt of any awards,
proceeds or damages under the terms of this Mortgage operate to cure or waive
default in the payment of sums secured by this Mortgage.

21.

Rescission of Election

.  That acceleration of maturity, once made by Mortgagee, may, at the option of
Mortgagee, be rescinded, and any proceedings brought to enforce any rights or
remedies hereunder may, at Mortgagee's option, be discontinued or dismissed,
whereupon, in either of such events, Mortgagor and Mortgagee shall be restored
to their former positions, and the rights, remedies and power of Mortgagee shall
continue as if such acceleration had not been made or such proceedings had not
been commenced, as the case may be.

22.

Mortgagee's Right to Foreclose

.  That when the indebtedness secured hereby shall become due whether by
acceleration or otherwise, the Mortgagee shall have the right to foreclose the
lien hereof; that in any suit to foreclose the lien hereof, there shall be
allowed and included as additional indebtedness in the decree for sale all
expenditures and expenses which may be paid or incurred by or on behalf of the
Mortgagee for attorneys' fees and disbursements, appraisers' fees, outlays for
documentary and expert evidence, stenographers' charges, publication costs and
costs (which may be estimated as to items to be expended after entry of the
decree) of procuring all such abstracts of title, title searches and
examinations, guarantee policies, and similar data and assurances with respect
to title as Mortgagee may deem to be necessary either to prosecute such suit or
to evidence to bidders at any sale which may be had pursuant to such decree the
true condition of the title to or the value of the Premises; that all such
expenditures and expenses shall become so much additional indebtedness secured
hereby and immediately due and payable, with interest thereon at the Default
Rate when paid or incurred by the Mortgagee; and that the proceeds of any such
foreclosure sale shall be applied (after paying all costs and expenses incident
to the foreclosure proceedings) first on account of all unpaid items which under
the terms hereof constitute secured indebtedness additional to that evidenced by
the Note, with interest thereon as herein provided; second, to the payment of
all interest remaining unpaid on the Note; third, to the payment of all
principal remaining unpaid under the Note; fourth, to the extent permitted by
law, the amount of any prepayment premium (if any) that would otherwise be due
and owing if this Mortgage and the Note were paid at that time; and lastly any
surplus, if any, shall be paid to the Mortgagor or to any other person entitled
thereto.  In the event of an insured loss after foreclosure proceedings have
been instituted, the proceeds of any insurance policy or policies shall be used
to pay the amount due in accordance with any decree of foreclosure that may be
entered in any such proceedings, and the balance, if any, shall be paid as the
court may direct.  In the case of foreclosure of this Mortgage, the court, in
its decree, may provide that the mortgagee's clause attached to each of the
casualty insurance policies may be canceled and that the decree creditor may
cause a new loss clause to be attached to each of said casualty insurance
policies making the loss thereunder payable to said decree creditors.  In the
event of foreclosure sale, the Mortgagee is hereby authorized, without consent
of the Mortgagor, to assign any and all insurance policies to the purchaser at
the sale, or to take such other steps as the Mortgagee may deem advisable to
cause the interest of such purchaser to be protected by any








16




of the insurance policies.  Any sale or sales made under or by virtue of full or
partial foreclosure of the lien of this Mortgage whether by virtue of judicial
proceedings, judgment or decree of foreclosure and sale or otherwise, shall
operate to divest all the estate, right, title, interest, claim and demand
whatsoever, whether at law or in equity, of Mortgagor in and to the properties
and rights so sold, and shall be a perpetual bar both at law and in equity
against Mortgagor and against any and all persons claiming or who may claim the
same, or any part thereof from, through or under Mortgagor.  Upon any sale made
by virtue of judicial proceedings or of a judgment or decree of foreclosure and
sale, any person, including Mortgagor and Mortgagee, may bid for and acquire the
Premises or any part thereof or the Equipment or other personalty thereon or any
part thereof; and in lieu of paying cash therefor, Mortgagee may make settlement
for the purchase price by crediting upon the indebtedness hereby secured the net
sales price after deducting therefrom the expenses of the sale and the costs of
the action and any other sums which the Mortgagee is authorized to deduct under
this Mortgage; provided, however, that any such credit bid shall not affect the
continuing liability of Mortgagor or any guarantor of the Note, this Mortgage or
the Other Loan Documents for any deficiency remaining after application of such
sale proceeds to the indebtedness secured hereby.

23.

Waiver of Redemption

.  The Mortgagor hereby waives any and all rights of redemption from
foreclosure, judgment of foreclosure and sale under any statute or under any
order, judgment or decree of foreclosure of this Mortgage, on behalf of the
Mortgagor and on behalf of each and every person acquiring any interest in or
title to the Premises subsequent to the date of this Mortgage, it being the
intent hereof that any and all rights of redemption of Mortgagor and all other
persons, are and shall be deemed to be waived to the fullest extent permitted by
applicable law.

24.

Waiver of Defense and Statutory Rights

.  No action for the enforcement of the lien and security interests created by
this Mortgage or of any provision hereof shall be subject to any defense which
would not be good and available to the party interposing same in an action at
law upon the Note. Mortgagor shall not and will not apply for or avail itself of
any appraisement, valuation, stay, extension or exemption laws or any so-called
"moratorium laws", now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of the lien and security interests of this
Mortgage, but hereby waives the benefit of such laws.  Mortgagor, for itself and
all who may claim by, through or under Mortgagor, waives any and all right to
have the property and estates comprising the Premises or the Equipment marshaled
upon any foreclosure of the lien and security interests hereof and agrees that
any court having jurisdiction to foreclose such lien and security interests may
order the Premises and Equipment sold in its entirety.  Mortgagee shall have the
right and option in any suit to foreclose the lien of this Mortgage to obtain an
order of judgment of foreclosure and sale subject to the rights of any tenant or
tenants of the Premises.  The failure to join any tenant or tenants of the
Premises as party defendants in any such suit or the failure of any such order
or judgment to foreclose their rights shall not be asserted by Mortgagor as a
defense in any suit instituted to collect the indebtedness secured hereby, or
any part thereof or any deficiency remaining unpaid after foreclosure and sale
of the Premises, any statute or rule of law at any time existing to the contrary
notwithstanding.








17




25.

Joint and Several Liability

.  That if the Mortgagor consists of more than one person, such Mortgagors shall
be jointly and severally liable under any and all obligations, covenants and
agreements of the Mortgagor contained herein.

26.

Mortgagee's Remedies Cumulative

.  That the rights of the Mortgagee arising under the clauses and covenants
contained in this Mortgage shall be separate, distinct and cumulative and none
of them shall be in exclusion of the others; that no act of the Mortgagee shall
be construed as an election to proceed under any one provision herein to the
exclusion of any other provision, anything herein or otherwise to the contrary
notwithstanding.

27.

Definitions

.  That wherever used in this Mortgage unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, the word
"Mortgagor" shall mean "Mortgagor or any subsequent owner or owners of the
Premises", the word "Mortgagee" shall mean "Mortgagee or any subsequent holder
or holders of this Mortgage", the word "Note" shall mean any and all "note or
notes, or bond or bonds secured by this Mortgage", the word "person" shall mean
"an individual, corporation, partnership or unincorporated association", and the
word "Premises" shall include the real estate hereinbefore described, together
with all buildings, improvements, Equipment, condemnation awards, insurance
proceeds, and any other rights or property interests at any time made subject to
the lien of this Mortgage by the terms hereof, and the expression herein of any
one or more such terms individually or together with other such terms shall not
be deemed an exclusion of any of the other such terms not then expressed; and
pronouns of any gender shall include the other genders, and either the singular
or plural shall include the other; and the words "terms", "provisions",
"obligations", "conditions", "covenants", "clauses" and "agreements" are deemed
to be used interchangeably herein and that the use herein of any one or more of
them shall not be deemed an exclusion of the others not then expressed.

28.

Amendments

.  This Mortgage, the Note and the other instruments securing the Note, cannot
be changed except by an agreement in writing signed by Mortgagee and Mortgagor.
 Any person, firm or corporation taking a junior mortgage, or other lien upon
the Premises or any interest therein, shall take such lien subject to the rights
of the Mortgagee herein to amend, modify and supplement this Mortgage, the Note
and the other instruments securing the Note, and to extend the maturity of the
indebtedness hereby secured, in each and every case without obtaining the
consent of the holder of such junior lien and without the lien of this Mortgage
losing its priority over the rights of any such junior lien.

29.

Mortgagor Power and Authority

. Mortgagor (a) is a limited liability company, duly formed, validly existing
and in good standing under the laws of the State of Georgia and has complied
with all conditions prerequisite to its doing business in the State of Florida;
(b) has the power and authority to own the Premises and to carry on its business
as now being conducted; (c) is qualified to do business in the State of Florida;
and (d) is in compliance with all laws, regulations, ordinances and orders of
public authorities applicable to it.

30.

Business Loan/Non Usurious

.  Mortgagor represents and warrants that the proceeds of the Note secured by
this Mortgage will constitute a business loan.  All agreements in this Mortgage,
the Note and any Other Loan Document are expressly limited so that in no
contingency or event whatsoever, whether by reason of advancement or
acceleration of maturity








18




of the indebtedness secured hereby, or otherwise, shall the amount paid or
agreed to be paid hereunder for the use, forbearance or detention of money
exceed the highest lawful rate permitted under applicable usury law.  If, from
any circumstances whatsoever, fulfillment of any provision hereof, of the Note
or of any Other Loan Document, at the time performance of such provision shall
be due, shall involve transcending the limit of validity prescribed by law,
then, ipso facto, the obligation to be fulfilled shall be reduced to the limit
of such validity and if, from any circumstance whatsoever, Mortgagee shall ever
receive as interest an amount which would exceed the highest lawful rate, the
receipt of such excess shall be deemed a mistake and shall be canceled
automatically or, if theretofore paid, such excess shall be credited against the
principal amount of the indebtedness secured hereby to which the same may
lawfully be credited, and any portion of such excess not capable of being so
credited shall be rebated to Mortgagor.

31.

Tax and Insurance Premium Escrows

.  After the occurrence of an Event of Default under this Mortgage or the Other
Loan Documents, Mortgagor will deposit with Mortgagee an amount equal to the
accrued general tax liability of the Premises, based on the most recently
ascertainable taxes, through the Maturity Date, or such lesser amount as
Mortgagee may require, and an amount equal to the insurance premium for the
insurance coverage required to be maintained hereunder, or such lesser amount as
Mortgagee may require.  Mortgagee shall not be obligated to pay interest on any
such sums so held on account of taxes or insurance premiums and all such sums
may be commingled with Mortgagee's other funds.  All amounts paid pursuant to
the provisions of this Article are hereby pledged as additional security for the
indebtedness secured hereby.  In the event of a default hereunder or under the
Note or the Other Loan Documents, the Mortgagee may, at its option and without
being required so to do, apply any such funds to the Mortgagor's obligations
hereunder or under the Note or the Other Loan Documents in such order and manner
as the Mortgagee may elect.  When the indebtedness secured hereby has been fully
paid and all obligations of the Mortgagor to the Mortgagee have been fully
performed, all funds deposited pursuant to this Article which have not been
previously expended for the purposes herein allowed shall be returned to the
Mortgagor or the then owner of the Premises, without interest.

32.

Subrogation

.  Notwithstanding the release of record of Senior Liens (as hereinafter
defined) Mortgagee shall be subrogated to the rights and liens of all superior
titles, vendors' liens, mechanics' liens, or liens, charges, encumbrances,
rights and equities on the Premises having priority to the lien of this Mortgage
("Senior Liens"), to the extent that any obligation secured thereby is directly
or indirectly paid or discharged with proceeds or disbursements or advances of
the indebtedness hereby secured, whether made pursuant to the provisions hereof
or of the Note or any document or instrument executed in connection with the
indebtedness hereby secured.

33.

Financial Statements

.  Upon written request, Mortgagor shall furnish Mortgagee as soon as
practicable after the end of each month, and in any event within fifteen (15)
days thereafter, duplicate copies of monthly statements of income and expense
and a periodic balance sheet of Mortgagor as of the end of each month or period,
as the case may be and to the extent typically prepared by Mortgagor, prepared
in accordance with generally accepted accounting principles consistently applied
and certified to by the managing general partner, or a financial officer of the
beneficiary of Mortgagor.  If Mortgagor shall fail to prepare and deliver any
statements, reports or other items to be submitted hereunder, within the time
provided, then








19




Mortgagee may have a certified public accountant, selected by Mortgagee, audit
Mortgagor's records and prepare such statements which shall be conclusive on
Mortgagor and Mortgagor shall pay the expenses of such an audit and preparation
of such statements on demand, together with the interest at the Default Rate
from the date of demand.

34.

Mortgagee's Right to Comply with Prior Liens

.  In the event of default hereunder by Mortgagor, and in addition to any other
rights and remedies available to Mortgagee, Mortgagee may, but need not, make
any payment or perform any act herein required of Mortgagor in any form and
manner deemed expedient, and may, but need not, make full or partial payments of
principal or interest on other prior encumbrances, if any, and purchase,
discharge, compromise or settle any tax lien or other prior lien or title or
claim thereof, or redeem from any tax sale or forfeiture affecting the Premises
or contest any tax or assessment.  All moneys paid for any of the purposes
herein authorized and all expenses paid or incurred in connection therewith,
including attorneys' fees, and any other money advanced by Mortgagee to protect
the Premises and the lien hereof, shall be so much additional indebtedness
secured hereby, and shall become immediately due and payable without notice and
with interest thereon at the Default Rate until paid.  Inaction of Mortgagee
shall never be considered as a waiver of any right accruing to it on account of
any default on the part of Mortgagor.

35.

Mortgagor's Additional Duties to Maintain the Premises

.  Mortgagor covenants and agrees to keep the buildings, improvements and
Equipment on the Premises with any material value in good repair, pay all
operating costs thereof and shall neither suffer nor commit any waste on or to
the Premises, and if Mortgagor fails to make any such repairs or suffers or
commits waste, Mortgagee may elect to make such repairs or eliminate such waste,
and the cost thereof shall be so much additional indebtedness secured hereby,
and shall become immediately due and payable without notice and with interest
thereon at the Default Rate until paid.  In addition, Mortgagor shall not suffer
nor permit any mechanic's lien or other liens to attach to or be filed or
recorded against the Premises, the same being deemed a default hereunder, unless
Mortgagor shall in good faith and with due diligence, contest the same or the
validity thereof by appropriate legal proceedings which shall have the effect of
preventing the collection of such lien or liens so contested; provided that,
pending any such legal proceedings Mortgagor shall give Mortgagee such security
as may be deemed satisfactory to Mortgagee to insure payment of the amount of
such lien or liens and all interest and penalties thereon.  If, at any time
during the continuance of such contest, the Premises or any part thereof is, in
the judgment of Mortgagee, in danger of being forfeited or lost, Mortgagee may
use such security for the payment of such lien or liens.

36.

Duty to Replace Fixtures and Equipment

.  Mortgagor shall replace all broken glass with glass of the same size and
quality as that broken, and will replace all damaged heating, plumbing,
electrical and air-conditioning fixtures and other Equipment with other of equal
quality and will keep the Premises, buildings and improvements thereon in clean
and healthful condition according to all applicable governmental regulations and
ordinances and the direction of the proper public officers pending final payment
to Mortgagee.  Mortgagor further agrees to promptly replace with items of equal
quality, any and all items of personal property that wear out during the course
of the term of this Mortgage.  Mortgagor shall keep the Premises, buildings and
improvements thereon free from any and all code violations and shall promptly
correct or commence to correct with due diligence the same within thirty (30)
days after notice of any such








20




violations.  Mortgagor further agrees that any items used by Mortgagor in
replacement of any of the foregoing items of personal property, fixtures or
Equipment shall be new and shall be fully paid upon installation and shall not
be purchased or leased under any title retention contract or agreement
whatsoever.  All such replacement items shall be subject to the lien of this
Mortgage and Mortgagee shall have a security interest in all such replacement
items.

37.

Hold Harmless

.  Mortgagor covenants and agrees that it will defend, save and keep Mortgagee
forever harmless and indemnified against and from any and all penalties,
damages, liabilities, defenses, judgments, expenses and charges imposed for any
violation of any laws or ordinances, whether occasioned by the neglect of
Mortgagor or those holding under Mortgagor, and that Mortgagor will at all times
defend, save and keep Mortgagee forever harmless and indemnified against and
from any and all loss, cost, damage, liability, judgment and expense arising out
of or from any accident or other occurrence on or about the Premises, causing
injury to any person or property whomsoever or whatsoever, and will defend, save
and keep Mortgagee forever harmless and indemnified against and from any and all
claims and against and from any and all loss, cost, damage, liability, judgment
and expense arising out of the failure of Mortgagor in any respect to comply
with and perform any of the requirements and provisions of this Mortgage.  In
the event the Mortgagee suffers any loss, cost, damage, liability, judgment or
expense as a result of the exercise by it of any of the rights and privileges
accruing to it hereunder because of the Mortgagor's default hereunder or under
the Note secured hereby or under the Other Loan Documents, then and in that
event, Mortgagor shall be fully responsible for same and the same shall be
immediately paid to the Mortgagee upon demand together with interest thereon at
the Default Rate from the date on which same was incurred, and all such amounts
shall be secured by the lien hereof.

38.

Tenant Security Deposits

.  Mortgagor covenants and agrees to make prompt payment of any amount of
security deposit, as the tenants of the Premises become entitled thereto, and
hereby agrees to save and keep Mortgagee forever harmless and indemnified
against any claim, judgment, liability or expense, including attorneys' fees,
therefor made by any such tenants.

39.

Performance of Lessor's Duties and Compliance With Documents of Record

.  Mortgagor covenants and agrees that it will faithfully observe and perform
all obligations to be observed and performed by the lessor under all present
leases and any future leases affecting the Premises, such present and future
leases to include all residential and commercial leases and all laundry room and
equipment leases, if any, and all service contracts and concession agreements.
 Mortgagor further covenants and agrees that Mortgagor will observe and perform
all obligations to be observed and performed by the owner of the Premises under
any document or instrument which may be from time to time of record and which
may affect title to the Premises.  In the event the Mortgagor for any reason
fails to observe and perform any of such obligations, the Mortgagee may, but
need not, perform same and the cost incurred by the Mortgagee in so doing shall
constitute so much additional indebtedness secured hereby and shall become
immediately due and payable without notice and with interest thereon at the
Default Rate until paid.

40.

Assignment of Leases and Rents and Sales Contracts

.  Mortgagor shall have the right to enter into leases and other agreements with
regard to the development of the Premises without the prior consent of Mortgage,
provided that Mortgagor shall promptly notify Mortgagee








21




after entering into any such agreement. T o further secure the indebtedness
hereby secured, Mortgagor hereby sells, assigns and transfers unto Mortgagee all
of the rents, leases, issues and profits now due and which may hereafter become
due under or by virtue of any leases which may have been heretofore or may be
hereafter made or agreed to by Mortgagor or the beneficiary or beneficiaries of
Mortgagor or the agents of any of them or which may be made or agreed to by
Mortgagee under the powers herein granted, it being the intention hereby to
establish an absolute transfer and assignment of all such rents, leases, issues
and profits thereunder, to Mortgagee.  Mortgagor hereby irrevocably appoints
Mortgagee its agent in its name, place and stead (with or without taking
possession of the Premises as provided in this Mortgage) to rent, lease or let
all or any portion of the Premises to any party or parties at such rental and
upon such terms as said Mortgagee shall, in its discretion, determine, and to
collect all of the rents, issues and profits arising from or accruing at any
time hereafter, and all now due or that may hereafter become due under each and
every of the leases, written or oral, or other tenancy existing, or which may
hereafter exist on the Premises, with the same rights and powers and subject to
the same immunities, exoneration of liability and rights of recourse and
indemnity as Mortgagee would have upon taking possession pursuant to the
provisions of this Mortgage.  Mortgagor represents and agrees that no rent has
been or will be paid by any person in possession of any portion of the Premises
for more than one installment in advance and that the payment of none of the
rents to accrue for any portion of said Premises has been or will be waived,
released, reduced, discounted or otherwise discharged or compromised by
Mortgagor.  Mortgagor waives any rights of set off against any person in
possession of any portion of the Premises.  Mortgagor agrees that it will not
assign any of the rents or profits of the Premises, except to Mortgagee or a
purchaser or grantee of the Premises if so permitted by Mortgagee.  Nothing
herein contained shall be construed as constituting Mortgagee a mortgagee in
possession in the absence of the taking of actual possession of the Premises by
Mortgagee pursuant to the provisions of this Mortgage.  In the exercise of the
powers herein granted Mortgagee, no liability shall be asserted or enforced
against Mortgagee, all such liability being expressly waived and released by
Mortgagor.  Mortgagor further agrees to assign and transfer to Mortgagee all
future leases upon all or any part of the Premises and to execute and deliver,
at the request of Mortgagee, all such further assurances and assignments in the
Premises as Mortgagee shall from time to time require.  Although it is the
intention of the parties that the assignment contained in this Article shall be
a present assignment, it is expressly understood and agreed, anything herein
contained to the contrary notwithstanding, that Mortgagee shall not exercise any
of the rights or powers conferred upon it by this Article until a default shall
exist under this Mortgage and notice (if required) and the applicable grace
periods (if any) shall have expired.  From time to time, upon request Mortgagor
will furnish Mortgagee with executed copies of each of the Leases.  In the event
Mortgagee requires that Mortgagor execute and record a separate collateral
assignment of rents or separate assignments of any of the leases to Mortgagee,
the terms and provisions of those assignments shall control in the event of a
conflict between the terms of this Mortgage and the terms thereof.

41.

Security Agreement, UCC Financing Statements and Other Instruments

.  This Mortgage, to the extent that it conveys or otherwise deals with personal
property (tangible and intangible) or with items of personal property which are
or may become fixtures, shall also be construed as a security agreement under
the Uniform Commercial Code as in effect in the state in which the Premises are
located, and this Mortgage constitutes a financing statement filed as a fixture
filing in the Official Records of the County Recorder of the County in which the
Premises








22




are located with respect to any and all fixtures included within the term
"Equipment" as used herein and with respect to any other personal property that
may now be or hereafter become such fixtures.  At the request of Mortgagee,
Mortgagor shall execute and deliver, in form and substance satisfactory to
Mortgagee, a Security Agreement and Uniform Commercial Code Financing
Statements, in multiple counterparts, covering the fixtures, chattels, and
articles of personal property subject to the lien of this Mortgage.  In the
event Mortgagee requires that Mortgagor execute and record a separate Security
Agreement and Uniform Commercial Code Financing Statements, the terms and
provisions of those instruments shall control in the event of a conflict between
the terms of this Mortgage and the terms thereof.  Mortgagor shall do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged and
delivered all such further acts, conveyances, notes, mortgages, security
agreements, financing statements and assurances as Mortgagee shall require for
accomplishing the purpose of this Mortgage.  Without limitation of the
foregoing, Mortgagor shall assign to Mortgagee, upon request, as further
security for the indebtedness secured hereby, Mortgagor's interests in all
agreements, contracts, licenses and permits affecting the Premises, such
assignments to be made by instruments satisfactory to Mortgagee, but no such
assignment shall be construed as a consent by the Mortgagee to any agreement,
contract, license or permit or to impose upon Mortgagee any obligations with
respect thereto.

42.

Litigation Expenses

.  Mortgagor shall pay to Mortgagee all costs and expenses, including reasonable
attorney's fees, incurred by Mortgagee in any action or proceeding to which
Mortgagee may be made a party by reason of being a party to this Mortgage, and
Mortgagor will pay to Mortgagee all costs and expenses, including reasonable
attorney's fees, incurred by Mortgagee in enforcing any of the terms, covenants
and provisions of this Mortgage or the Note or the Other Loan Documents and
incurred in any action brought by Mortgagee against Mortgagor on account of the
terms, covenants or provisions hereof or of the Note or the Other Loan
Documents, and all such costs, expenses and reasonable attorney's fees may be
included in and form a part of any judgment entered in any proceeding brought by
Mortgagee against Mortgagor on or under this Mortgage.

43.

Late Payments-Mortgagee's Rights

.  If Mortgagor is late in the making of any payment due under the Note secured
hereby, Mortgagee shall have the right to increase the interest rate under the
Note to the Default Rate until the default in payment is cured, charge a late
payment fee equal to five percent (5%) of the delinquent payment and accelerate
the principal balance and all accrued and unpaid interest due under the Note,
all as provided in the Note.

44.

Continuation of Mortgagor's Obligations

.  The obligations of Mortgagor under this Mortgage, and the Note it secures
shall continue until the entire debt evidenced hereby and all other amounts that
may become due hereunder, are paid, notwithstanding any action or actions of
partial foreclosure which may be brought to recover any amount or amounts for
installments of principal, interest, taxes, assessments, water rates, insurance
premiums or other payments due and payable under the terms, covenants and
provisions of this Mortgage.

2)

Due on Sale and Due on Further Encumbrance Provisions, Additional Causes for
Acceleration.  The entire principal sum together with accrued and unpaid
interest thereon and any additional sums which this Mortgage secures, shall also
become immediately due and payable, at the option of the Mortgagee (a) If the
Premises, buildings and improvements thereon,








23




or any part thereof or any interest therein is conveyed, sold (including a sale
on an installment basis or pursuant to so-called "articles of agreement"),
transferred, leased (other than as permitted in the Construction Loan
Agreement), encumbered or assigned in any manner whether voluntarily or
involuntarily without the prior written consent of the Mortgagee; or
(b) intentionally deleted; (c) With respect to Mortgagor in the event that any
interest in Mortgagor is conveyed, sold, transferred, leased, encumbered,
pledged as collateral or assigned, in any manner whether voluntarily or
involuntarily without the prior written consent of the Mortgagee; or (d) If
within ninety (90) days of the death, incompetency, or discharge of any party
personally liable for payment of the Note secured hereby, whether as a maker or
guarantor, there is not delivered to the Mortgagee an unconditional guaranty of
the Note and this Mortgage prepared on a form approved by the Mortgagee, of a
person whose financial reliability has been demonstrated to and approved by the
Mortgagee; or (e) Mortgagor, or any member of Mortgagor, or any person, firm,
partnership, venture (and in the case of a partnership or venture, a general
partner or a venturer thereof), trust, limited liability company or corporation
at any time guarantying all or any part of the indebtedness hereby secured (a
"Guarantor") becomes insolvent or bankrupt or admits in writing its inability to
pay its debts as they mature or makes an assignment for the benefit of creditors
or applies for or consents to the appointment of a trustee, custodian or
receiver for the major part of its property or such a trustee, custodian or
receiver is appointed for Mortgagor, any member of Mortgagor, or any Guarantor
or for the major part of the properties of any of them and is not discharged
within forty-five (45) days after such appointment, or if bankruptcy,
reorganization, arrangement, insolvency, readjustment, liquidation, dissolution
or other proceedings for relief under any present or future bankruptcy law or
laws or other statute, law or regulation for the relief of debtors are
instituted by or against Mortgagor, any member of Mortgagor, or any Guarantor
and if instituted against any such party are consented to or acquiesced in or
are not dismissed within forty-five (45) days after such institution, or if
Mortgagor, any member of Mortgagor, or any Guarantor takes any action to
initiate or further any of the foregoing; or (f) Any event occurs or condition
exists which is specified as an event of default in any separate assignment of
leases and/or rents securing the Note or of any other instrument or document
securing the Note or relating thereto; or (g) Any financial or other information
submitted to Mortgagee by any Guarantor or submitted by Mortgagor, or any
officers or members of Mortgagor, proves untrue in any material respect; or
(h) The Premises are abandoned; or (i) Mortgagor or any officers or members of
Mortgagor are dissolved; or any of the individual or individuals, entity or
entities as of the date hereof comprising the managing member(s), controlling
shareholder(s) or controlling member(s) of Mortgagor, cease to be managing
member(s), controlling shareholder(s) or controlling member(s) other than by
death or adjudicated incompetence; or (j) There shall be any change of the
management agent or manager, or termination of the management contract for the
Premises without Mortgagee's prior written consent; or (k) Mortgagor shall fail
to maintain its existence or shall merge into or consolidate with any other
corporation, firm, partnership, joint venture or limited liability company;
convey, transfer, lease or otherwise dispose of all or substantially all of its
property, assets or business; assume, guarantee or become primarily or
contingently liable on any indebtedness or obligation of any other person,
corporation, firm, partnership, joint venture or limited liability company,
without prior written consent from Mortgagee.

46.

Future Advances

.  This Mortgage is given to secure payment of the Note, whether the entire
amount thereof shall have been advanced to the Mortgagor at the date hereof, or
at a later date, or not at all, and to secure the payment and performance of all
other liabilities and








24




obligations of Mortgagor under the Note or under any other loan documents made
in connection with the Note or this Mortgage and any other amount of amounts
that may be added to the indebtedness secured hereby under the terms of this
Mortgage, all of which indebtedness being equally secured with and having the
same priority as any amounts advanced at the date hereof.  Pursuant to Section
697.04, Florida Statutes, it is agreed that any future advances made by
Mortgagee to or for the benefit of Mortgagor from time to time under this
Mortgage or other aforesaid loan documents within and whether or not such
advances are obligatory or are made at the option of Mortgagee, or otherwise,
made at any time from the date of this Mortgage, and all interest accruing
thereon, shall be equally secured by this Mortgage and have the same priority as
all amounts, if any, advanced as of the date hereof and be subject to all of the
terms and provisions of this Mortgage with the proviso that (i) the aggregate
amount of the indebtedness secured hereby together with all such additional sums
advanced shall not exceed FORTY FOUR MILLION DOLLARS ($44,000,000.00), and
(ii) such advances are made within twenty (20) years after the date of this
Mortgage.

47.

Notices

.  Any notice request or demand to be given hereunder shall be in writing, and
shall be deemed to have been given when personally delivered, deposited for
delivery with an overnight courier service such as Federal Express, or placed in
the United States mail with proper registered or certified postage prepaid,
return receipt requested, and in all cases addressed to the party concerned at
the address shown below:

To Mortgagee:

 

To Mortgagor:

IA Orlando Sand, L.L.C.

c/o Inland American Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attn:  Roberta Matlin

 

Fourth Quarter Properties 124, LLC 45 Ansley Drive

Newnan, Georgia 30263

Attn:  Stanley E. Thomas




With a copy to:

 

With a copy to:

The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn:  Robert Baum, Esq., General Counsel

 

Jeffrey F. Montgomery
Cushing, Morris, Armbruster & Montgomery, LLP
Suite 2110
Peachtree Center International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303





provided, however, that each of the foregoing addresses for notice may be
changed from time to time by notice given to the other party, in the manner
herein provided for.

48.

Successors and Assigns

.  Whenever any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party and subsequent owners
of the Premises; and all the terms, covenants and provisions in this Mortgage
contained by or on behalf of Mortgagor, or by or on behalf of Mortgagee, shall
bind and inure to the benefit of the respective successors and assigns of such
parties, whether so expressed or not.








25




49.

Headings

.  The headings in this instrument are for convenience of reference only and
shall not limit or otherwise affect the meaning of any provision hereof.

50.

Assignment by Mortgagee

.  This Mortgage may be assigned by the Mortgagee at any time and without notice
to or prior approval of Mortgagor, its successors or assigns or grantees.  The
word "Mortgagee," when used herein, shall include the successors and assigns of
the original Mortgagee named on the first page hereof, and the holder or
holders, from time to time, of the Note.  However, whenever the Note is sold and
the purchaser assumes the obligations of the Mortgagee hereunder, each prior
holder shall be automatically freed and relieved, on and after the date of such
sale, of all liability with respect to the performance of each covenant and
obligation of the Mortgagee hereunder thereafter to be performed, provided that
any monies which are then held by the seller of the Note and in which the
Mortgagor has an interest are paid or credited to the purchaser of the Note.

51.

Intentionally Omitted

.  

52.

No Merger

.  This Mortgage and the lien hereof shall not merge in fee simple title to the
Premises, unless a contrary intent is ever manifested by Mortgagee as evidenced
by an express statement to that effect in an appropriate document duly recorded.
 Therefore, it is hereby understood and agreed that should Mortgagee acquire any
additional or other interests in or to the Premises or the ownership thereof,
then this Mortgage and the lien hereof shall not merge in the fee simple title,
toward the end that this Mortgage may be foreclosed as if owned by a stranger to
the fee simple title.

53.

Jurisdiction

.  This Mortgage and the Other Loan Documents shall be construed for all
purposes and enforced in accordance with the laws of the State of Florida.  If
any term, covenant or provision of this Mortgage shall be held to be invalid,
illegal, or unenforceable in any respect, this Mortgage shall be construed
without such terms, conditions or provisions and remain in full force and
effect.  Without limiting the right of the Mortgagee hereof to bring any action
or proceeding against the undersigned or against property of the undersigned
arising out of or relating to this Mortgage (an "Action") in the courts of other
jurisdictions, the undersigned hereby irrevocably submits to the jurisdiction of
any Florida state court sitting in Orange County, Florida, or federal court
sitting in the Middle District of Florida; and the undersigned hereby
irrevocably agrees that any Action may be heard and determined in any such state
court or in either such Federal court.  The undersigned hereby irrevocably
waives, to the fullest extent possible, the defense of an inconvenient forum to
the maintenance of any Action in any jurisdiction.  The undersigned hereby
irrevocably agrees that the summons and complaint or any process in any Action
in any jurisdiction may be served on the undersigned by mailing to the address
of the undersigned set forth herein or by hand delivery to a person of suitable
age and discretion at the undersigned's address set forth herein.  Such service
will be complete on the date such process is so mailed or delivered, and the
undersigned will have thirty days from such completion of service in which to
respond in the manner provided by law.  The undersigned may also be served in
any other manner permitted by law, in which event the undersigned's time to
respond shall be the time provided by law.  Both the undersigned and the holder
hereof hereby irrevocably waive all rights to trial by jury in any Action
proceeding or counterclaim arising out or relating to this Mortgage, the Note
and/or any other document executed in connection herewith or therewith.








26




54.

Hazardous Substances, Products and Wastes

.  Subject to those matters disclosed in the environmental reports provided to
Mortgagee by Mortgagor, Mortgagor shall cause the Premises to be at all times
kept free of any and all substances, products, wastes and/or contaminants which
may not lawfully be maintained on or in the Premises pursuant to any law,
statute, ordinance, rule or regulation of any state, federal or other authority,
whether presently existing or hereafter enacted or adopted, or the presence of
which, in the reasonable estimation of the Mortgagee, is harmful or injurious to
occupants and tenants of the Premises or others (such substances, products,
wastes and/or contaminants being hereinafter called "Hazardous Substances").  In
the event the Mortgagor fails at all times to keep the Premises free of any and
all such Hazardous Substances, the Mortgagee may, but shall not be obligated to,
enter upon the Premises and remove therefrom any and all Hazardous Substances,
and the costs incurred by the Mortgagee in so doing shall be paid by the
Mortgagor to the Mortgagee upon demand together with interest thereon at the
Default Rate, and all such amounts, together with such interest, shall be
secured by the lien hereof.  The Mortgagor hereby grants to the Mortgagee, its
agents, employees and independent contractors, and to its successors and
assigns, an irrevocable easement and right of access over and upon the Premises
to remove any Hazardous Substances therefrom and agrees to forever defend,
indemnify, save and hold the Mortgagee, its agents, employees and independent
contractors harmless from any and all claims, damages, liabilities, judgments,
loss, costs and expenses, including attorney's fees, arising in connection
therewith and, in addition, the Mortgagor agrees to forever defend, save,
indemnify and hold the Mortgagee, its agents, employees and independent
contractors harmless from any claims, damages, liabilities, judgments, costs and
expenses, including attorney's fees, arising in any way in connection with or as
a result of the existence at or in the Premises of any Hazardous Substances.  If
Mortgagee shall have a reasonable basis to believe that the provisions of this
paragraph are being violated, then upon the Mortgagee's request, at any time and
from time to time while this Mortgage is in effect, the Mortgagor agrees that it
will provide, at the Mortgagor's sole cost and expense, an inspection or audit
of the Premises prepared by an engineering or consulting firm approved by the
Mortgagee indicating the presence or absence of Hazardous Substances on or in
the Premises.  If the Mortgagor fails to provide such inspection or audit within
thirty (30) days of such request, the Mortgagee may obtain same and hereby
grants to the Mortgagee and its employees, independent contractors and agents an
easement over and right of access to the Premises for the purpose of conducting
such inspection or audit and the cost thereof shall immediately upon demand be
paid by the Mortgagor to the Mortgagee together with interest thereon at the
Default Rate, and the same shall be deemed secured by the lien hereof.
 Mortgagor hereby covenants and agrees to defend, indemnify and save harmless
Mortgagee, its officers, directors, employees, agents, attorneys, successors and
assigns against and from any and all damages, losses, liabilities, obligations,
claims, litigation, demands, defenses, judgments, suits, proceedings, fines,
penalties, costs, disbursements and expenses (including without limitation
attorneys' and experts' fees and expenses, clean-up costs, waste disposal costs
and those costs, expenses, penalties and fines within the meaning of The
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended (42 U.S.C. Section 9601 et seq.), of any kind or nature whatsoever which
may at any time be imposed upon, incurred by or asserted or awarded against
Mortgagee and arising from any violation or alleged violation of environmental
laws, or environmental problems or other environmental matters, including
without limitation matters arising out of any breach of Mortgagor's foregoing
representations and warranties, whether any such matters arise before or








27




after delivery of this Mortgage, Mortgagee's taking possession of or operating
any of the Premises or Equipment or foreclosure of this Mortgage (or delivery of
a deed in lieu thereof or similar actions to the same effect).

55.

Mortgagee's Lien for Service Charge and Expenses

.  At all times, regardless of whether any loan proceeds have been disbursed,
this Mortgage secures (in addition to any loan proceeds disbursed from time to
time) the payment of any and all loan commissions, service charges, liquidated
damages, and all advances due to or incurred by Mortgagee, pursuant to the Note
and the Other Loan Documents.

56.

Permitted Contests

.  Mortgagor shall have the right to contest in good faith and with reasonable
diligence the validity of any impositions, tax assessments, or mechanics' liens
or claims upon furnishing (a) to the title insurance company approved by
Mortgagee such security or indemnity as it may require to induce the title
insurance company to issue its title insurance commitment or its mortgage title
insurance policy insuring against all such claims or liens, in form satisfactory
to Mortgagee and (b) to Mortgagee such other security with respect to such lien
or claim as may be acceptable to Mortgagee.

57.

Intentionally Deleted

.   

58.

Legal Construction.

i.

Mortgagor and Mortgage agree that, except as otherwise set forth below, the laws
of the State of Florida shall govern the rights and duties of the parties hereto
and the validity, construction, enforcement and interpretation of this Mortgage.
 

The parties agree that Mortgagee may enforce its rights under the Loan
Documents, including, but not limited to, its rights to sue the undersigned or
to collect any outstanding indebtedness, in accordance with applicable law.

B.

Nothing in this Mortgage, the Note or in any other agreement between the
Mortgagor and the Mortgagee shall require the Mortgagor to pay, individually or
together, or the Mortgagee to accept, interest in an amount which would subject
the Mortgagee to any penalty under applicable law.  In the event that the
payment of any interest due hereunder or under the Note or any such other
agreement would subject the Mortgagee to any penalty under applicable law, then
ipso facto the obligations of the Mortgagor to make such payment shall be
reduced to the highest rate authorized under applicable law.

59.

OFAC

.   Mortgagor represents and covenants that it is not and will not become a
person (individually, a “Prohibited Person” and collectively “Prohibited
Persons”) listed on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control, U.S. Department of the
Treasury (the “OFAC List”) or otherwise subject to any other prohibitions or
restrictions imposed by laws, regulations or executive orders, including
Executive Order No. 13224, administered by OFAC (as may be amended from time to
time, collectively the “OFAC Rules”). Mortgagor represents and covenants that it
also (i) is not and will not become owned or controlled by a Prohibited Person,
(ii) is not acting and will not act for or on behalf of a Prohibited Person,
(iii) is not otherwise associated with and will not become associated with a
Prohibited Person, (iv) is not providing and will not provide any








28




material, financial or technological support for or financial or other service
to or in support of acts of terrorism or a Prohibited Person.  Mortgagor will
not transfer any interest in Mortgagor to or enter into a Lease with any
Prohibited Person.  Mortgagor shall immediately notify Mortgagee if Mortgagor
has actual knowledge (after commercially reasonable due diligence and inquiry)
that any Guarantor or any member or beneficial owner of Mortgagor or Guarantor
is or becomes a Prohibited Person or (A) is indicted on or (B) arraigned and
held over on charges involving money laundering or predicate crimes to money
laundering.  Mortgagor will not enter into any lease or undertake any activities
related to this Agreement in violation of the federal Bank Secrecy Act (as
amended from time to time, the “BSA”), 31 U.S.C. §5311, et seq. or any federal
or state laws, including but not limited to 18 U.S.C. §§ 1956, 1957 and 1960,
prohibiting money laundering and terrorist financing (as amended from time to
time, collectively the “Anti-Money Laundering Laws”). Mortgagor shall provide
information as Mortgagee may require from time to time to permit Mortgagee to
satisfy its obligations under the OFAC Rules and/or the Anti Money Laundering
Laws.  Mortgagor shall immediately notify Mortgagee if to Mortgagor’s actual
knowledge (after commercially reasonable due diligence and inquiry) any Tenant
becomes a Prohibited Person or (A) is convicted of, (B) pleads nolo contendere
to, (C) is indicted on, or (D) is arraigned and held over on charges involving
money laundering or predicate crimes to money laundering.  In addition to the
foregoing, Mortgagor agrees to indemnify, defend and hold harmless Mortgagee for
any actual Losses suffered or incurred (as applicable) by Mortgagee if Mortgagor
does not company with this Section 4.1.36 or any of the provisions and
requirements of the OFAC Rules, BSA and/or Anti Money Laundering Laws.

60.

Waiver of Jury Trial

A.

.  MORTGAGOR AND MORTGAGEE HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS MORTGAGE, THE NOTE OR ANY OTHER
LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH OR THEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR
RESPECTIVE RIGHTS UNDER THIS MORTGAGE, THE NOTE OR THE LOAN DOCUMENTS OR IN ANY
WAY RELATING TO THE LOAN OR THE PREMISES (INCLUDING, WITHOUT LIMITATION, ANY
ACTION TO RESCIND OR CANCEL THIS MORTGAGE, THE NOTE OR ANY OF THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS OR DEFENSES ASSERTING THAT THIS MORTGAGE, THE NOTE OR
ANY OF THE OTHER LOAN DOCUMENTS FRAUDULENTLY INDUCED OR ARE OTHERWISE VOID OR
VOIDABLE); THIS WAIVER BEING A MATERIAL INDUCEMENT FOR MORTGAGEE TO ACCEPT THIS
MORTGAGE.








29




IN WITNESS WHEREOF, Mortgagee caused this Mortgage to be executed and delivered
as of the day and year first above written.




WITNESSES:




/s/ G. Lama Maddox

Print Name:  G. Lama Maddox

/s/ Deborah Mathis

Print Name: Deborah Mathis

Fourth Quarter Properties 124, LLC, a Georgia limited liability company




By:  /s/ Stanley E. Thomas

Name:  Stanley E. Thomas

Title:   Manager

 

 




STATE OF GA

)

 

): SS

COUNTY OF Coweta

)

The foregoing instrument was acknowledged before me on this 28 day of September,
2006, by Stanley Thomas, as Manager of __________, the managing member of Fourth
Quarter Properties 124, LLC, a Georgia limited liability company, on behalf of
said entities.  He personally appeared before me, and is personally known to me
or produced a current _________________________ as identification.   

 

 

 

Notary:/s/ Crystal Clark

[NOTARIAL SEAL]

Print Name:  Crystal Clark

 

Notary Public: State of Georgia

 

My Commission expires: 3/22/2010








30










EXHIBIT "A"

From a 4”x4” concrete monument with a 2 inch brass disc stamped “RLS 1585 RLS
1819” at the Northwest corner of the Northwest 1/4 of Section 31, Township 23
South, Range 29 East, Orange County, Florida, run South 00 degrees 50 minutes 25
seconds East 160.01 feet along the West boundary of said Northwest 1/4 to a
4”x4” concrete monument with disc stamped “LS1585 LS1819 LS3186” on the South
right-of-way line of Sand Lake Road (State Road 482) as described and recorded
in Official Records Book 235, Page 620, Public Records Of Orange County,
Florida; thence run North 89 degrees 49 minutes 21 seconds East 1040.57 feet
along said South right-of-way line to a 4”x4” concrete monument with disc
stamped “JWG LB1 PRM PCP” for the POINT OF BEGINNING; thence continue North 89
degrees 49 minutes 21 seconds East 1049.97 feet along said South right-of-way
line to a 4”x4” concrete monument with disc stamped “LS1585 LS1819 LS3186”;
thence run North 00 degrees 50 minutes 25 seconds West 10.00 feet along said
right-of-way line to a 4”x4” concrete monument with disc stamped “LS1585 LS1819
LS3186”; thence run North 89 degrees 49 minutes 21 seconds East 563.13 feet
along the South right-of-way line of Sand Lake Road (State Road 482) as
described and recorded in Official Records Book 223, Page 321, Public Records Of
Orange County, Florida to a 4”x4” concrete monument with disc stamped “LS1585
LS1819 LS3186”; thence run North 00 degrees 11 minutes 03 seconds West 10.00
feet along said right-of-way line to a 4”x4” concrete monument with disc stamped
“LS1585 LS1819 LS3186”; thence run North 89 degrees 32 minutes 07 seconds East
400.01 feet along said right-of-way line to a 4”x4” concrete monument with disc
stamped “LS1585 LS1819 LS3186”; thence run South 00 degrees 11 minutes 03
seconds East 10.00 feet along said right-of-way line to a 4”x4” concrete
monument with disc stamped “LS1585 LS1819 LS3186”; thence run North 89 degrees
32 minutes 07 seconds East 2066.31 feet along said right-of-way line to a point
on a line parallel with and 200.00 feet West of, when measured at right angles
to, the East boundary of the Northeast 1/4 of the aforesaid Section 31, said
point being a 4”x4” concrete monument with disc stamped “LS1585 LS1819 LS3186;
thence run South 00 degrees 14 minutes 20 seconds East 987.07 feet along said
parallel line to a 4”x4” concrete monument with disc stamped “JWG LB 1” at the
Northeast corner of that certain parcel of land described and recorded in
Official Records Book 6983, Pages 2167 through 2172 of the Public Records of
Orange County, Florida; thence along the Northerly boundary of said parcel of
land with the following courses and distances, run North 89 degrees 54 minutes
59 minutes West 1144.66 feet to a 4”x4” concrete monument with disc stamped “JWG
LB 1” at the beginning of a non-tangent curve, concave Northwesterly and having
a radius of 1196.00 feet; thence from a tangent bearing of South 15 degrees 58
minutes 41 seconds West run Southwesterly 887.53 feet along the arc of said
curve through a central angle of 42 degrees 31 minutes 05 seconds to a 4”x4”
concrete monument with disc stamped “JWG LB 1” at the end of said curve; thence
run South 58 degrees 29 minutes 46 seconds West 136.16 feet along a line 50.00
feet Southeast of and parallel with, when measured at right angles to the
Southeasterly boundary of that certain Orange County Sewer Line Easement
described and recorded in Official Records Book 3400, Page 1743 and Official
Records Book 3406, Page 1334 and Official Records Book 3403, Page 495, Public
Records of Orange County, Florida to a 4”x4” concrete monument with disc stamped
“JWG LB 1”; thence run North 89 degrees 54 minutes 59 seconds West 660.26 feet
to a 4”x4” concrete monument with disc stamped “JWG LB1 PRM PCP”; thence leaving
the aforesaid Northerly boundary, run North 00 degrees 11 minutes 03 seconds
West 852.08 feet to a 4”x4” concrete monument with disc stamped “JWG LB1 PRM
PCP” at the beginning of a non-tangent curve concave Southerly and having a
radius of 700.00 feet; thence from a tangent bearing of North 66 degrees 28
minutes 35 seconds West run Westerly 347.68 feet along the arc of said curve
through a central angle of 28 degrees 27 minutes 28 seconds to a 4”x4” concrete
monument with disc stamped “JWG LB1 PRM PCP” at the end of said curve; thence
run North 86 degrees 47 minutes 22 seconds West 220.59 feet; thence run South 82
degrees 51 minutes 29 seconds West 811.25 feet to a 4”x4” concrete monument with
disc stamped “JWG LB1 PRM PCP” at the beginning of a non-tangent curve, concave
Southwesterly and having a radius of 2100.00 feet; thence from a tangent bearing
of North 04 degrees 01 minutes 10 seconds West run Northwesterly 939.70 feet
along the arc of said curve through a central angle of 25 degrees 38 minutes 19
seconds to the Point of Beginning.

















A-1










LESS AND EXCEPT:

From the Northeast corner of Section 31, Township 23 South, Range 29 East run
South 00 degrees 14 minutes 20 seconds East 150.00 feet along the East boundary
of the Northeast 1/4 of said Section 31 to a point on the south right-of-way
line of State Road 482 (Sand Lake Road) as described in Official Records Book
223, Page 321 of the Public Records of Orange County, Florida; thence run South
89 degrees 32 minutes o7 seconds West 200.00; thence run South 00 degrees 14
minutes 20 seconds East 987.07 feet to a 4”x4” concrete monument with disc
stamped “JWG LB 1” at the Northeast corner of that certain parcel of land
described and recorded in Official Records Book 6983, Pages 2167 through 2172 of
the Public Records of Orange County, Florida; thence along the Northerly
boundary of said parcel of land with the following courses and distances, run
North 89 degrees 54 minutes 59 minutes West 1144.66 feet to a 4”x4” concrete
monument with disc stamped “JWG LB 1” at the beginning of a non-tangent curve,
concave Northwesterly and having a radius of 1196.00 feet; thence from a tangent
bearing of South 15 degrees 58 minutes 41 seconds West run Southwesterly 887.53
feet along the arc of said curve through a central angel of 42 degrees 31
minutes 05 seconds to a 4”x4” concrete monument with disc stamped “JWG LB 1” at
the end of said curve; thence run South 58 degrees 29 minutes 46 seconds West
136.16 feet along a line 50.00 feet Southeast of and parallel with, when
measured at right angles to the Southeasterly boundary of that certain Orange
County Sewer Line Easement described and recorded in Official Records Book 3400,
Page 1743 and Official Records Book 3406, Page 1334 and Official Records Book
3403, Page 495, Public Records of Orange County, Florida to a 4”x4” concrete
monument with disc stamped “JWG LB 1”; thence run North 89 degrees 54 minutes 59
seconds West 169.47 feet to the POINT OF BEGINNING; thence run North 89 degrees
54 minutes 59 seconds West 490.79 feet to a 4”x4” concrete monument with disc
stamped “JWG LB1 PRM PCP”; thence leaving the aforesaid Northerly boundary, run
North 00 degrees 11 minutes 03 seconds West 722.82 feet; thence run South 72
degrees 24 minutes 46 seconds East 213.71 feet to the beginning of a non-tangent
curve concave Southwesterly and having a radius of 679.60 feet; thence from a
tangent bearing of South 72 degrees 48 minutes 40 seconds East run Southeasterly
288.19 feet along the arc of said curve through a central angle of 24 degrees 17
minutes 49 seconds to the end of said curve and the beginning of a non-tangent
curve concave Southwesterly and having a radius of 508.17 feet; thence from a
tangent bearing of South 45 degrees 29 minutes 25 seconds East run Southeasterly
250.01 feet along the arc of said curve through a central angle of 28 degrees 11
minutes 19 seconds to the end of said curve and the beginning of a non-tangent
curve concave Northwesterly and having a radius of 285.52 feet; thence from a
tangent bearing of South 17 degrees 58 minutes 40 seconds East run Southwesterly
339.86 feet along the arc of said curve through a central angle of 68 degrees 11
minutes 58 seconds to the end of said curve and the Point of Beginning.




CONTAINING:  7.860 acres, more or less.

















A-2


